Citation Nr: 0319143	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01- 08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
right knee disorder, secondary to the left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had recognized active service with the U.S. 
Merchant Marine from October 1942 to August 1945 and with the 
U.S. Army from September 1950 to July 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The appellant testified before the 
undersigned at a February 2003 Travel Board hearing.

In the current claim, received in November 2000, the 
appellant argued that there was clear and unmistakable error 
(CUE) in the prior March 1999 denial of these claims.  This 
issue is referred to the RO for consideration, since 
resolution of this claim would affect consideration of the 
new and material claim currently on appeal to the Board.

Also, in February 2003, the appellant submitted documents 
indicating that he seeks service connection for asbestosis 
and for asbestos-related lung conditions to include lung 
cancer.  This claim is also referred to the RO.

The Board has carefully considered the appellant's 
contentions in light of the applicable law and the record.  
Having done so, the Board finds that the claims must be 
remanded.



REMAND

The appellant seeks to reopen a claim of service connection 
for a left knee disorder, and for a right knee disorder which 
he alleges was caused by the left knee disorder.  The claims 
were last denied by rating decision dated in March 1999 and 
not appealed.

Veterans Claims Assistance Act of 2000

Review of the claims file does not reflect that the veteran 
has been advised properly of the changes brought about by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA), which was signed 
into law on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its duty to assist claimants in the 
development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case since the claim to reopen was 
filed prior to August 2001, the implementing regulations are 
also effective November 9, 2000.  In this case, therefore, 
the VCAA and its implementing regulations are applicable.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claims.  Of record 
is a statement signed by the veteran in October 2001 
indicating that on the reverse side of the document was a 
statement pertaining to the VCAA.  That VCAA notification is 
not, however, contained in the record, so the Board cannot 
ascertain whether the notice complied with Quartuccio.  The 
Board cannot correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

As a result of the change in the law brought about by the 
VCAA and the lack of any evidence in the record of proper 
notification of that change to the veteran, the Board is 
constrained to remand this case for compliance with the 
notice and duty to assist provisions contained in this law.  

The Board notes that while the VCAA provides that VA must 
advise the claimant of what evidence would substantiate the 
application for VA benefits, the VCAA has left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  The VCAA specifically 
provides that that nothing in the VCAA shall be construed to 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

Other matters

The Board has not reviewed this matter with a view towards 
resolution of the issue of reopening, or of the underlying 
merits of the claims.  While the appellant will be advised by 
the RO of what evidence would substantiate the claims to 
reopen, in accordance with the VCAA, the Board has reviewed 
the record with a view towards assisting both the appellant 
and the RO.

The appellant reports and the record confirms that in April 
1949, he lacerated his left knee when he fell on board a 
vessel during service with the U.S. Merchant Marine.  The 
appellant further reports and the record shows that in 
December 1950, while serving on active duty with the U.S. 
Army, the appellant was involved in a car accident and 
reported that he injured his left knee.  

The appellant is hereby advised that eligibility for VA 
benefits is based on statutory and regulatory provisions that 
define an individual's legal status as a "veteran of active 
military, naval or air service."  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. 
§§ 3.1(d), 3.6.  In addition, laws and regulations provide 
that certain individuals and groups are considered to have 
performed active military, naval, or air service for purposes 
of VA benefits.  38 C.F.R. § 3.7.  Under 38 C.F.R. § 3.7 
certain Merchant Seamen and American Merchant Marines are 
considered to have had active service. 38 C.F.R. § 
3.7(x)(14), (15).  Specifically, United States Merchant 
Seamen who served on blockade ships in support of Operation 
Mulberry during World War II, and American Merchant Marines 
in Oceangoing Service during the period of armed conflict 
from December 7, 1941, through August 15, 1945, are 
considered to have had active service.  

The appellant was not serving on recognized active service in 
April 1949, as specified by the provisions of 38 C.F.R. § 3.7 
above.  Accordingly, the appellant is advised that absent 
evidence he incurred the knee disorders during his recognized 
Merchant Marine Service from October 1942 to August 1945, 
substantiation of the claim would include evidence indicating 
that the appellant either incurred or aggravated a left knee 
disorder during his active military service from September 
1950 to July 1951.  

In various correspondence, the appellant has alleged that 
certain of his service medical records are missing or 
incomplete.  He alludes to undergoing a service department 
medical examination at some point during his active Army 
service, for the purpose of obtaining his fitness for 
becoming a commissioned or warrant officer.  There is 
presently no evidence of record suggesting that his service 
medical records presently obtained are incomplete.  As to his 
reports relative to medical examinations obtained during his 
attempt to become an officer, a pre-service March 1949 letter 
from the Department of the Navy indicates that he was not 
physically qualified for a commission but does not specify 
upon what basis this determination was made.  Further, in an 
April 1956 letter, the Department of the Army informed the 
appellant that it had no record that he had submitted an 
application for officer status.  

The appellant is therefore advised that evidence that would 
substantiate the claim would include the dates and places 
that he underwent any medical examinations during or shortly 
after his period of active military service and further 
specific information as to where such reports could be 
obtained.

The appellant is further advised that new and material 
evidence towards substantiation of the claim would include a 
medical opinion, authored by a competent medical care 
professional, indicating that his left knee disorder was 
incurred during or as a result of active service; and that 
his right knee disorder was incurred as a result of the left 
knee disorder, provided that the left knee disorder was 
linked to service.  

In order to give the appellant every consideration with 
respect to the present appeal, it is the Board's opinion that 
this case should be REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the appellant is expected to 
provide in support of the claims and the 
evidence, if any, that the RO will obtain 
for him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter by the 
RO, must comply with the holdings of 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

Contemporaneous with this advisement, the 
RO should ascertain if the appellant has 
received any VA, non-VA, or other medical 
treatment for the disorder at issue that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claims, 
including, if appropriate, conducting any 
necessary VA medical examinations or 
securing relevant records.  Following 
such development, the RO should review 
and readjudicate the claims.  If any such 
action does not resolve a claim, the RO 
shall issue the appellant and his 
representative a Supplemental Statement 
of the Case and allow an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b).  
The appellant's cooperation in the RO's efforts is both 
critical and appreciated.  However, the appellant is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



